UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-4760


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTEDIOUS STOWE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00108-RJC-1)


Submitted:   May 19, 2010                  Decided:   June 15, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua D. Davey, MCGUIREWOODS LLP, Charlotte, North Carolina,
for Appellant.     Amy E. Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Antedious      Stowe      pled      guilty,       pursuant     to    a     plea

agreement,          to   possession        with     intent        to    distribute       crack

cocaine,    in       violation       of    21    U.S.C.     § 841(a)(1)        (2006),      and

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c) (2006).                                   Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), questioning whether the district court erred in

refusing to allow Stowe to withdraw his guilty plea, and erred

in   finding        that   Stowe      qualified        as   a     career   offender,        but

contending there are no meritorious issues on appeal.                               Stowe has

filed a pro se supplemental brief and the Government has elected

not to file a brief. *          We affirm.

                We review a district court’s denial of a motion to

withdraw        a    guilty    plea       for    abuse      of    discretion.            United

States v.       Ubakanma,      215    F.3d      421,    424      (4th   Cir.   2000).        “A

defendant has no absolute right to withdraw a guilty plea . . .

after a district court has accepted the plea.”                           United States v.

Bowman, 348 F.3d 408, 413 (4th Cir. 2003) (internal quotation

marks     and       citation   omitted).            Once    the     district    court       has

      *
       Though Stowe waived his right to appeal his sentence in
the plea agreement, the Government fails to assert the waiver as
a bar to the appeal. Accordingly, we consider the issues raised
in the Anders brief and conduct an Anders review.      See United
States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).



                                                2
accepted a defendant’s guilty plea, it is within the court’s

discretion whether to grant a motion to withdraw it.                          See United

States   v.    Battle,   499    F.3d    315,       319    (4th      Cir.    2007).       The

defendant bears the burden of showing a “fair and just reason”

for withdrawing his guilty plea.               Fed. R. Crim. P. 11(d)(2)(B).

“[A]   ‘fair    and   just’    reason    .     .    .    is   one    that    essentially

challenges . . . the fairness of the Rule 11 proceeding . . . .”

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

After reviewing the record, we find that Stowe did not expressly

move to withdraw his guilty plea.                       Therefore, this issue is

without merit.

              Stowe’s counsel next challenges the district court’s

determination that Stowe qualified as a career offender.                                 We

review   such    questions     for     abuse       of    discretion.        See   Gall   v.

United States, 552 U.S. 38, 51 (2007).                   Under USSG § 4B1.1(a),

       A defendant is a career offender if (1) the defendant
       was at least eighteen years old at the time the
       defendant committed the instant offense of conviction;
       (2) the instant offense of conviction is a felony that
       is either a crime of violence or a controlled
       substance offense; and (3) the defendant has at least
       two prior felony convictions of either a crime of
       violence or a controlled substance offense.

For purposes of § 4B1.1(a), a crime of violence is defined as an

offense under federal or state law punishable by an imprisonment

term of one year or more that:               “(1) has as an element the use,

attempted use or threatened use of physical force against the


                                         3
person     of    another,       or       (2)    is        burglary         of     a    dwelling         or

extortion,      involves        use      of    explosives            or     otherwise            involves

conduct    that       presents       a    serious             potential      risk          of    physical

injury to another.”              USSG § 4B1.2(a).                    A controlled substance

offense    is     defined       as    a    federal             or   state       offense          that   is

punishable by an imprisonment term of one year or more “that

prohibits       the    manufacture,            import,          export,         distribution,           or

dispensing of a controlled substance . . . or the possession of

a controlled substance . . . with intent to manufacture, import,

export,    distribute,          or    dispense.”                   USSG    § 4B1.2(b).              After

reviewing the record, we find that the district court correctly

classified Stowe as a career offender.

            We have reviewed the issues raised in Stowe’s pro se

supplemental       brief    and       find      them          to    be    without          merit.       In

accordance with Anders, we have reviewed the entire record and

have not found any meritorious issues for appeal.                                       Accordingly,

we affirm the district court’s judgment.                                   This court requires

counsel    to    inform     his       client,           in     writing,      of       his       right   to

petition    the       Supreme     Court        of       the    United      States          for    further

review.     If the client requests that a petition be filed, but

counsel    believes        that       such      a       petition          would       be    frivolous,

counsel may move in this court to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on the client.          We dispense with oral argument because the facts

                                                    4
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5